Citation Nr: 1114012	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for a low back condition, a right arm condition, migraine headaches, and a sinus condition.  In April 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2007.

In May 2009, the Board denied the Veteran's claim of entitlement to service connection for a right arm disability and remanded his claims of entitlement to service connection for a low back disability, migraine headaches, and a sinus disability to the Appeals Management Center (AMC) for further evidentiary development, including obtaining VA nexus opinions.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained nexus opinions for the three issues on appeal in July 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

To establish jurisdiction over the issues of entitlement to service connection for a low back disability, headaches, and a sinus disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claims for service connection for a low back disability, headaches, and a sinus disability.

The issues of entitlement to service connection for a low back disability and headaches is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for a back condition in March 1985 on the basis that the Veteran had failed to report for his scheduled VA examination; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's March 1985 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The RO denied the Veteran's claim of entitlement to service connection for headaches in March 1985 on the basis that the Veteran had failed to report for his scheduled VA examination; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

4.  Evidence submitted subsequent to the RO's March 1985 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

5.  The RO denied the Veteran's claim of entitlement to service connection for a sinus condition in March 1985 on the basis that the Veteran had failed to report for his scheduled VA examination; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

6.  Evidence submitted subsequent to the RO's March 1985 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sinus disability.

7.  The preponderance of the evidence is against a finding that a sinus disability is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The RO's March 1985 decision denying the Veteran's claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The RO's March 1985 decision denying the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for headaches has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The RO's March 1985 decision denying the Veteran's claim of entitlement to service connection for a sinus condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a sinus disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

7.  A sinus disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his previously denied claims for service connection for a low back disability, headaches, and a sinus disability, these applications are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to these applications to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim of entitlement to service connection for a sinus condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in October 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating and effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA medical opinion are in the file.  All private treatment records identified by the Veteran have been associated with the claim file.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that VA obtained a medical opinion as to the etiology of the Veteran's sinus disability in July 2009.  The VA examiner's opinion has been included in the claims file for review.  The opinion was based on a review of the claims file and was supported by sufficient rationale.  Therefore, the Board finds that the July 2009 VA opinion is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for a low back disability, headaches, and a sinus disability.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to these claims.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the 

claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for a back condition, headaches, and a sinus condition.  He filed his original claim of entitlement to service connection for these disabilities in October 1984.  A March 1985 letter from the RO denied the claims because the Veteran had not reported for his scheduled VA examination to evaluate his claimed disabilities and to determine if there was a nexus between his military service and his claimed disabilities.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran, service treatment records, and private treatment records relating to the low back were considered.  The March 1985 RO decision is the last final denial of these claims.

The new evidence submitted since the March 1985 denial consists of additional statements from the Veteran, VA and private treatment records, and a July 2009 VA medical opinion addressing the three claimed disabilities.

Significantly, the private treatment records document the Veteran's complaints of low back and sinus symptoms, as well as headaches and provide a possible link between these symptoms and his service.  Additionally, the Veteran alleges that he has experienced these symptoms continuously since service.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the Veteran's statements and the private treatment records satisfy the low threshold requirement for new and material evidence.  As such, the claims are reopened.


B. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has experienced sinusitis in service and that his current sinus symptoms are a result of his in-service complaints.  Therefore, he believes service connection is warranted.

The Veteran's private treatment records reflect that he has been diagnosed with maxillary sinusitis, as well as chronic nasal obstruction.  As such, the first element of Hickson is met.

Additionally, a review of the Veteran's service treatment records reflects that he was seen in service for complaints of nasal stuffiness and x-rays were taken to rule out acute sinusitis.  As such, the second element of Hickson is met.

Although in-service sinus complaints and a current sinus disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service sinus complaints and his current sinus disability.  See Hickson, supra.

As referenced above, the Veteran was afforded a VA medical opinion in July 2009.  The examiner reviewed the Veteran's claims file and noted his history of in-service sinus complaints, as well as his current diagnosis of chronic nasal obstruction.  He concluded that the Veteran's current sinus disability was not related to service, as his separation examination showed normal sinuses, there was a significant time between his military service and his first post-service complaints, and he had other risk factors including age and smoking.  In light of the normal separation examination and lack of treatment for nearly 20 years after discharge, the examiner concluded that it was more likely that the Veteran's sinus complaints were related to his age and smoking history.

The only medical evidence potentially relating the Veteran's current sinus condition to his military service is an April 2006 private treatment record indicating that the Veteran's chronic nasal obstruction was due to a very distant traumatic injury.  However, the private physician did not identify what the distant traumatic injury was or whether it occurred during the Veteran's military service.  Further, there is no evidence in the service treatment records of such a traumatic injury to the nose or sinuses.  As such, this treatment record notation is not sufficient to grant service connection.

The only remaining evidence which purports to relate the Veteran's sinus disability to his in-service complaints consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to relate his symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his sinus disability.  His assertions are accorded less weight than the competent medical evidence, the July 2009 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's sinus disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no competent medical evidence that the Veteran sought treatment for a sinus disability until 2003, over 30 years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Additionally, the Veteran did not complain of sinus symptoms at separation and his separation examination showed normal sinuses, undermining his contention that he has experienced sinus symptoms since his time in service.  The Board notes that the Veteran claims he did not undergo a separation examination and that the June 1969 separation examination report in the claims file is false.  However, the document bears the Veteran's signature and there is no evidence whatsoever to support such an allegation.  The evidence of record simply does not support a finding of continuous symptoms since active duty.  Thus, the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including in-service sinus complaints, and his current sinus disability.  Although the Board notes the Veteran's current disability and in-service complaints, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a sinus disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a low back disability, to this extent only, the appeal is granted.

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for headaches, to this extent only, the appeal is granted.

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a sinus disability, to this extent only, the appeal is granted.

Entitlement to service connection for a sinus disability is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding his case again unless it was essential for a full and fair adjudication of his remaining claims.

In the May 2009 Board remand, the AMC was ordered to provide the Veteran with a VA medical opinion for his low back and headaches claims.  The July 2009 medical opinion determined that there was no nexus between the Veteran's military service and these disabilities.  However, the Board finds that the examiner's opinion on the Veteran's low back disability and headaches was based on inaccurate information.  Specifically, the examiner stated that the Veteran's service treatment records were negative for any in-service complaints or treatment for the back.  However, the Board's review of the service treatment records shows a January 1969 notation that the Veteran had complained of back pain.  Additionally, the examiner determined that the Veteran's headaches were due to his 2004 subarachnoid hemorrhage.  However, the examiner did not address the Veteran's complaints of headaches for many years prior to his 2004 subarachnoid hemorrhage.  In light of these deficiencies, the July 2009 VA examiner's opinion is not adequate to render a decision on entitlement to service connection for a low back disability or headaches.  See Barr, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for low back disability and a sinus disability must be remanded for a new VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Schedule the Veteran for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of his current low back disability and headaches.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  

The examiner(s) should provide an opinion as to the likelihood that the Veteran's current low back disability and headaches were caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service.  The examiner(s) should specifically comment on the Veteran's complaints of back pain and headaches since service.  A complete rationale must be provided for any opinion offered.

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above action and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for a low back disability and headaches should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


